Citation Nr: 1522123	
Decision Date: 05/26/15    Archive Date: 06/11/15

DOCKET NO.  11-00 291	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for bilateral hearing loss.

2.  Whether new and material evidence has been received to reopen a claim for service connection for an eye disorder, claimed as glaucoma, due to radiation exposure.

3.  Whether new and material evidence has been received to reopen a claim for service connection for skin cancer, claimed basal cell and squamous cell carcinoma, due to radiation exposure.  

4.  Entitlement to a rating in excess of 10 percent for residuals of a right great toe fracture.  



REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Christine C. Kung, Counsel


INTRODUCTION

The Veteran served on active duty from July1950 to July 1953.  

In August 2008, the Veteran submitted a claim to reopen service connection for skin cancer basal cell carcinoma of the skin and chest, postoperative, claimed as due to radiation exposure.  He indicated in July 2012 correspondence that squamous cell carcinoma was also part of his claim.  The Board has, accordingly, recharacterized the issue as whether new and material evidence has been received to reopen a claim for service connection for skin cancer, claimed basal cell and squamous cell carcinoma, due to radiation exposure.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to an increased rating for residuals of a right toe fracture is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In an unappealed May 1981 decision, the Board denied service connection for defective hearing.

2.  Evidence received since the May 1981 Board decision relates to an unestablished fact necessary to substantiate a claim for service connection for bilateral ear hearing loss. 

3.  The Veteran experienced acoustic trauma in service, is currently-diagnosed with bilateral sensorineural hearing loss, and experienced chronic symptoms of hearing loss in service and continuously since service separation.

4.  In an unappealed May 1981 decision, the Board denied service connection for an eye disorder.
 
5.  Evidence received since the May 1981 Board decision does not relate to an unestablished fact necessary to substantiate a claim for service connection for an eye disorder due to radiation exposure.  

6.  In unappealed February 1987 and March 1989 rating decisions, the RO denied service connection for residuals of radiation exposure and basal cell carcinoma, respectively; the Veteran did not appeal.

7.  Evidence received since the February 1987 and March 1989 rating decisions does not relate to an unestablished fact necessary to substantiate service connection for residuals of radiation exposure or skin cancer.  


CONCLUSIONS OF LAW

1.  The May 1981 Board decision which denied service connection for defective hearing is final.  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. § 20.1103 (2014).
 
2.  The evidence received subsequent to the May 1981 rating decision is new and material to reopen service connection for bilateral hearing loss.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. §§ 3.156(a), 3.303, 20.1105 (2014).

3.  Resolving reasonable doubt in the Veteran's favor, bilateral hearing loss was incurred in service.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.385 (2014).

4.  The May 1981 Board decision which denied service connection for an eye disorder is final.  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. § 20.1103 (2014).

5.  The criteria to reopen service connection for an eye disorder have not been met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. §§ 3.156(a), 3.303, 20.1105 (2014).

6.  The February 1987 decision which denied service connection for residuals of radiation exposure became final.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1103 (2014).

7.  The March 1989 decision which denied service connection for basal cell carcinoma became final.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1103 (2014).

8.  The criteria to reopen service connection for skin cancer, also claimed as basal and squamous cell carcinoma, have not been met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. §§ 3.156(a), 3.303, 20.1105 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Prior unappealed rating decisions may not be reopened absent the submission of new and material evidence warranting revision of the previous decision.  38 U.S.C.A § 5108; 38 C.F.R. § 3.156.  "New" evidence means evidence "not previously submitted to agency decisionmakers."  38 C.F.R. § 3.156(a).  "Material" evidence means "evidence that, by itself or when considered with previous evidence of record, related to an unestablished fact necessary to substantiate the claim." 

The Court has elaborated that material evidence is: (1) evidence on an element where the claimant initially failed to submit any competent evidence; (2) evidence on an element where the previously submitted evidence was found to be insufficient; (3) evidence on an element where the appellant did not have to submit evidence until a decision of the Secretary determined that an evidentiary presumption had been rebutted; or (4) some combination or variation of the above three situations.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

In order to be "new and material" evidence, the evidence must not be cumulative or redundant, and "must raise a reasonable possibility of substantiating the claim," which has been found to be enabling, not preclusive.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1991).

Further, RO decisions become final "only after the period for appeal has run," and "[a]ny interim submissions before finality must be considered by the VA as part of the original claim."  Jennings v. Mansfield, 509 F.3d 1362, 1368 (Fed. Cir. 2007).  If new and material evidence is received within one year after the date of mailing of an RO decision, it may be "considered as having been filed in connection with the claim which was pending at the beginning of the appeal period that prevents an initial determination from becoming final."  King v. Shinseki, 23 Vet. App. 464, 466-67 (2010).  

When VA fails to consider new and material evidence submitted within the one-year appeal period pursuant to § 3.156(b), and that evidence establishes entitlement to the benefit sought, the underlying RO decision does not become final.  Young v. Shinseki, 22 Vet. App. 461, 466 (2009); see also Buie v. Shinseki, 24 Vet. App. 242, 252 (2011) (remanding for the Board to consider the application of 38 C.F.R. § 3.156(b) and whether the regional office correctly viewed the statements in question "as new claims").  In Buie, the Court explained that, when statements are received within one year of the rating decision, the Board's inquiry is not limited to whether those statements constitute notices of disagreement but whether those statements include the submission of new and material evidence under 38 C.F.R. § 3.156(b).  Id.

Bilateral Hearing Loss

The Board previously denied service connection for bilateral hearing loss in September 1973, November 1979, and in May 1981 decisions.  In November 1979, hearing loss was not shown to have been manifest until many years after service.  In May 1981, the evidence received did not establish a new factual basis for the grant of service connection.   The May 1981 Board decision was final.  For these reasons, the new and material evidence in this case must tend to establish a nexus between current hearing loss and service.

New evidence, relating to the claim for service connection for bilateral hearing loss, received subsequent to the May 1981 Board decision, includes the Veteran's lay statements, VA and private treatment records, and a March 2011 VA audiological examination.  In lay statements, he provided additional details with respect to in-service noise exposures and identified the use of hearing protection with post-service occupational noise exposure.  This evidence is presumed to be credible for the purpose of determining whether the case should be reopened.

Additionally, the Veteran now contends that hearing loss symptoms were continuous since service separation and has raised a claim for hearing loss as due to radiation exposure.  In later statements, he clarified that hearing loss was related, in part, to noise exposure from a blast during nuclear testing in 1953.  

The RO reopened the claim in July 2009 based on the new theories of entitlement and obtained a March 2011 VA examination to address the claim for bilateral hearing loss.  This new evidence relates to the unestablished fact of chronicity and continuity of hearing loss symptomatology necessary to substantiate the claim for service connection.  Accordingly, new and material evidence sufficient to reopen service connection for bilateral hearing loss has been received.

Having reopened the claim, the Board will now adjudication the claim on the merits.  

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

Service connection may be established under 38 C.F.R. § 3.303(b), if a chronic disease or injury is shown in service, and subsequent manifestations of the same chronic disease or injury at any later date, however remote, are shown, unless clearly attributable to intercurrent causes.  For a showing of a chronic disorder in service, the mere use of the word chronic will not suffice; rather, there is a required combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.

Service connection may also be established under 38 C.F.R. § 3.303(b), where a condition in service is noted but is not, in fact, chronic, or where a diagnosis of chronicity may be legitimately questioned.  The "continuity of symptomatology" provision of 38 C.F.R. § 3.303(b) has been interpreted as an alternative to service connection only for the specific chronic diseases listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 718 F.3d 1331 (Fed. Cir. 2013).  In this case, the Veteran has been diagnosed with hearing loss which is a "chronic disease" under 38 C.F.R. § 3.309(a); therefore, 38 C.F.R. § 3.303(b) applies.  

Service connection may also be established with certain chronic diseases, including hearing loss, based upon a legal presumption by showing that the disorder manifested itself to a degree of 10 percent disabling or more within one year from the date of separation from service.  Such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  As above, the one-year presumption applies.  

Finally, service connection may also be established for any disease diagnosed after discharge when the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  This has been interpreted as a three-element test based on nexus: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated by service.  See Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009).  

With respect specifically to hearing loss, in Hensley v. Brown, 5 Vet. App. 155, 157 (1993), the Court indicated that 38 C.F.R. § 3.385 does not preclude service connection for a current hearing disability even where hearing was within normal limits on audiometric testing at separation from service.  See also Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992) (interpreting that 38 C.F.R. § 3.385 does "not serve as a bar to service connection" where there is an absence of results of an in-service audiometric examination capable of being compared with the regulatory pure tone and speech recognition criteria). 

Impaired hearing is considered a disability for VA purposes when the auditory threshold in any of the frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hertz is 40 decibels or greater; the thresholds for at least three of these frequencies are 26 or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  In evaluating claims of service connection for hearing loss, it is observed that the threshold for normal hearing is from zero to 20 decibels, with higher threshold levels indicating some degree of hearing loss.  Hensley, 5 Vet. App. 155.  

The Board is charged with the duty to assess the credibility and weight given to evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001); Wood v. Derwinski, 
1 Vet. App. 190, 193 (1991).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  

The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

The Veteran contends that bilateral hearing loss is related to exposure to acoustic trauma due in service.  After reviewing all the lay and medical evidence, the Board finds, resolving all reasonable doubt in his favor, hearing loss was incurred in service.  

First, the Veteran has currently-diagnosed bilateral hearing loss disability that meets the criteria of 38 C.F.R. § 3.385.  On the authorized VA audiological evaluation in March 2011, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
30
45
55
40
LEFT
10
40
50
60
65

Speech audiometry revealed speech recognition ability of 88 percent in the right ear and of 92 percent in the left ear.  Accordingly, a current hearing loss disability in both ears is shown for VA purposes in accordance with 38 C.F.R. § 3.385.  

Next, the Veteran experienced acoustic trauma in service.  Specifically, he reported that he first experienced hearing loss symptoms in Korea in 1952 after exposure to an explosion from "ammo renovation."   He explained in a December 2010 statement that he was assigned to an ammo ordinance company and his duties were to receive and ship ammo to the advanced positions.  He reported that in 1952, he was working across the road from a renovating area, when a large blast occurred.  His ears were stopped up after the incident and he continued to have hearing problems after service separation.  He indicated that he was exposed to a second blast during nuclear testing.   

The Veteran's DD 214 shows that he served as an ammo supply specialist and confirms service in Korea.  Additionally, morning reports and an August 1986 letter from the Department of the Army show that he served on a temporary duty assignment at a nuclear testing site.  A May 1978 statement from D.D.B., his Platoon Sargent, stated that the Veteran was in the area closest to a 1952 explosion in Korea.  He stated that there were no serious injuries, but the Veteran did complain of his ears being stopped up, and of a ringing sensation in his head.  

The Board finds that the Veteran has provided credible lay evidence identifying acoustic trauma from two separate explosions, consistent with his duties in service, and he has provided credible evidence showing that he experienced hearing loss symptoms immediately following exposure to 1952 explosion in service, supported by a May 1978 statement from his Platoon Sargent.  

Therefore, the weight of the evidence shows that the Veteran experienced chronic symptoms of hearing loss in service and continuous symptoms of hearing loss after service separation.  Service treatment records show that whispered voice testing was 15/15 in each ear on a July 1953 separation examination report.  While hearing complaints were not noted in service treatment records, as discussed above, he has provided credible lay evidence identifying hearing loss symptoms present in service, supported by a statement from his Platoon Sargent.  

Additionally, a post-service November 1953 Medical History Record from an employer shows that months after service separation, the Veteran reported ear trouble referable to a left ear injury in service in 1952.  A March 1973 VA audiological examination shows that he began working for the employer in November 1953.  Because the statement in the November 1953 Medical History Record was made for the purpose of treatment prior to the submission of any claim for service-connection, and prior to any occupational noise exposure, the Board finds that it is credible and probative.  Accordingly, the Veteran has credibly identified hearing loss symptoms in service and shortly after service separation.  

Hearing loss symptoms were continuous post-service.  On a March 1973 VA audiological evaluation, pure tone thresholds, in decibels, were as follows:






HERTZ



500
1000
2000
3000
4000
RIGHT
5
30
15
NR
35
LEFT
5
35
20
NR
35

While the Veteran did not have a bilateral hearing loss "disability" under the criteria of 38 C.F.R. § 3.385 in March 1973, a diagnosis of hearing loss was, nonetheless, identified by the VA examiner at that time.

In a December 2012 statement, the Veteran maintained that hearing loss symptoms were continuous since service separation.  He reported in February 2014 that hearing loss symptoms began in service, and that he was required to wear ear plugs in noisy areas at his post-service worksite.  His lay statements and contentions are supported by evidence showing that he complained of hearing loss both in service and upon starting work in 1953, and hearing loss symptoms continued to be present 20 years post-service.    

Next, a March 2011 VA examiner stated that without accurate audiometric data at release from service, an opinion regarding a connection between the Veteran's hearing loss and noise exposure in service could not be rendered without resort to mere speculation.  However, the examiner did not adequately address symptoms of hearing loss in service or shortly after service-separation, and the examiner relied heavily on the lack of audiometric data at separation in the reasoning.  Moreover, 38 C.F.R. § 3.385 does not preclude service connection for a current hearing disability even where hearing was within normal limits on audiometric testing at separation from service. 

Competent evidence of a current hearing loss disability (i.e., one meeting the requirements of 38 C.F.R. § 3.385, as noted above) and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection for hearing loss.  In this case, the Veteran's statements with respect to having symptoms of hearing loss both in service and after service separation is credible and it is consistent with the Board's finding of exposure to  acoustic trauma in service.  

For these reasons, the weight of the evidence shows that the Veteran experienced chronic symptoms of hearing loss in service and continuous symptoms of hearing loss after service separation; therefore, the criteria for the presumptive provision of 38 C.F.R. § 3.303(b) have been met.  Resolving reasonable doubt in his favor, service connection for bilateral hearing loss is warranted.

Glaucoma and Skin Cancer

The Board previously denied service connection for an eye disorder and basal cell carcinoma of the skin and chest in May 1981, claimed as due to ionizing radiation.  The RO denied service connection for basal cell carcinoma and squamous cell carcinoma claimed as due to radiation in December 1986.  The RO denied service connection for residuals of radiation exposure in February 1987, and denied service connection for basal cell carcinoma in March 1989.  

The Veteran did not appeal the May 1981 Board decision; thus, the May 1981 decision which denied service connection for an eye disorder became final.  He did not appeal the February 1987 or March 1989 rating decisions which denied service connection for residuals of radiation exposure and for basal cell carcinoma; thus, the February 1987 or March 1989 decisions became final.

Service connection for an eye disorder, to include glaucoma, and service connection for basal cell and squamous cell carcinoma were previously denied because the evidence of record did not establish a causal relationship between radiation exposure in service and the development of the claimed disabilities years after service.  Service connection for basal carcinoma was denied in March 1989 because basal cell carcinoma was not considered to be a radiogenic condition under Public Law 100-321.  Accordingly, the Board finds that new and material evidence in this case must establish a nexus between current glaucoma or skin cancer and service, to include radiation exposure in service.

The evidence of record at the time of the last final denial of service connection for glaucoma in May 1981 indicated that the Veteran had some degree of radiation exposure in service.  An August 1986 letter from the Department of the Army, shows that the Veteran participated in a test involving atmospheric detonation of a nuclear device.  Thus, he is a radiation-exposed veteran under the provisions of 38 C.F.R. § 3.309 (d).  Claimed glaucoma and skin cancer, however, are not presumptive conditions under 38 C.F.R. § 3.309 (d), and service connection was previously denied because evidence of record did not otherwise establish a nexus between the claimed disabilities and radiation exposure in service.  

At any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed but were not associated with the claims file when VA first decided the claim, VA will reconsider the claim, rather than requiring new and material evidence.  38 C.F.R. § 3.156(c)(1).  In this case, the claim for residuals of radiation exposure was reconsidered by the RO in February 1987, after the receipt of the August 1986 letter from the Department of the Army, but the claim was denied because radiation exposure was not shown to have resulted in any residual disability.  

The Board finds that February 1987 denial encompassed the previously denied claims for service connection for an eye disorder and skin cancer based on radiation exposure.  Additionally, the Department of the Army letter was of record at the time of the last final denial of service connection for skin cancer in March 1989.  Accordingly, reconsideration of the claim under 38 C.F.R. § 3.156(c)(1) is not warranted.  

New evidence submitted since the last final denial of service connection for glaucoma, residuals of radiation exposure, and skin cancer includes the Veteran's lay statements, private treatment records dating from 1980 to present, VA treatment records, research on nuclear testing submitted by the Veteran, duplicate copies of a past Board decision and an August 1986 Department of the Army letter addressing the Veteran's radiation exposure.   The Board finds that the new evidence submitted is duplicative of evidence previously of record and is not material to reopen claims of service connection for glaucoma and skin cancer based on radiation exposure.  

As discussed above, evidence of the Veteran's in-service radiation exposure was already established and considered at the time of the last final denial of service connection for glaucoma and skin cancer.  He continues to contend that glaucoma and skin cancer are related to radiation exposure in service, a contention previously considered in the unappealed May 1981, February 1987, and March 1989 decisions.  

Research submitted by the Veteran shows that nuclear testing was performed at his duty station but does not relate the claimed disabilities of glaucoma and skin cancer to such radiation exposure.  Additional private treatment records and VA treatment records show that he has had a history of glaucoma and skin cancer since 1980; however, such diagnoses were already established at the time the claims were denied in May 1981 and March 1989.  While new, the evidence of record does not tend to establish a nexus between claimed glaucoma or skin cancer and service, or to radiation exposure in service.  

For these reasons, the new evidence submitted is not material to the claims for service connection for glaucoma and skin cancer, and service connection for glaucoma and skin cancer are not reopened.

Finally, the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2014); see also Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The RO issued December 2008 preadjudicatory notice to the Veteran which met the VCAA notice requirements and addressed the new and material evidence claims consistent with Kent v. Nicholson, 20 Vet. App. 1 (2006).

VA has also made reasonable efforts to obtain relevant records and evidence.  The information and evidence that has been associated with the claims file includes service treatment records, lay statements, research and information on radiation exposure from the Veteran, VA and private medical records, and VA examinations.  Although a VA examination was not conducted with respect to the claims to reopen service connection for skin cancer and glaucoma, VA is not required to obtain an examination for a claim to reopen a finally decided decision. 38 C.F.R. § 3.159(c) (2014).  

Because this decision constitutes a full grant of the benefits sought on appeal with regard to bilateral hearing loss, no further discussion regarding VCAA notice or assistance duties is required with regard to that claim.   For these reasons, the Board finds that VA has fulfilled the duties to notify and assist the Veteran. 


ORDER

New and material evidence having been received, the appeal to reopen service connection for the bilateral hearing loss is granted.  

Service connection for bilateral hearing loss is granted.  

The application to reopen service connection for an eye disorder is denied.

The application to reopen service connection for skin cancer is denied.


REMAND

In a December 2012 statement, the Veteran indicated that a contemporaneous examination was warranted for a right great toe fracture, and in a February 2014 statement, he identified updated private treatment for the right foot and toenail, along with symptoms which he attributed to the service-connected right great toe fracture.  

Where a claimant asserts that the disability in question has increased in severity since the most recent rating examination, an additional examination is appropriate.  See VAOPGCPREC 11-95 (1995); Caffrey v. Brown, 6 Vet. App. 377 (1995); Green v. Derwinski, 1 Vet. App. 121 (1991).  For these reasons, a remand for identified treatment records and an updated examination is necessary to assess the current severity of the service-connected right great toe. 

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.   After securing any necessary release forms, request outstanding private treatment records from the Dr. Jeffrey M. Parrett identified by the Veteran in a February 2014 statement.  If the search for the requested records has negative results, notify the Veteran and place a statement to that effect in the record.

2.  Schedule the Veteran for an examination to ascertain the current severity of his right great toe disability, to include any secondary disabilities of the right foot.  The record should be made available to the examiner for review in connection with this examination.  All indicated tests and studies should be performed. 

3.  After all development has been completed, review the case again based on the additional evidence.  If the benefits sought are not granted, furnish the Veteran and his representative with a supplemental statement of the case and give him a reasonable opportunity to respond before returning the record to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


